Citation Nr: 0719733	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-38 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The veteran's residuals of a right wrist fracture is 
characterized by subjective complaints of pain and weakness; 
the objective medical evidence reflects minimal arthritis and 
dorsiflexion and palmar flexion to at least 70 degrees, 
without evidence of ankylosis.  


CONCLUSION OF LAW

The criteria are met for a rating of 10 percent for residuals 
of a right wrist fracture.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an October 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for his service-
connected residuals of a right wrist fracture.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim. 

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claim for an increased disability rating, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The veteran's residuals of a right wrist fracture is 
currently assigned a noncompensable disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under 
Diagnostic Code 5215, a noncompensable evaluation is for 
assignment when dorsiflexion is greater than 15 degrees or 
palmar flexion is not limited in line with the forearm.  A 10 
percent disability evaluation is warranted where dorsiflexion 
is limited to less than 15 degrees or when palmar flexion is 
limited in line with the forearm.  No higher evaluation is 
available under Diagnostic Code 5215.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current noncompensable rating is most appropriate and that a 
higher rating is not warranted under this Diagnostic Code.  
38 C.F.R. § 4.7.  The objective clinical evidence of record 
does not show that he has limitation of motion of the wrist, 
with dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with his forearm.

While the Board acknowledges that the June 2005 VA examiner 
diagnosed the veteran with mild arthritis of the right wrist, 
the Board notes that previous VA examinations found that the 
veteran's current right wrist problems were related to his 
post-service, work-related injury, and not his in-service 
wrist fracture.  In particular, the Board notes that the 
medical evidence demonstrates that the veteran underwent 
surgery for work-related carpal tunnel syndrome and for 
nonservice-connected cervical radiculopathy, related to 
cervical spine fusion.  Moreover, the veteran's physical 
examinations were repeatedly negative for weakness, fatigue,  
abnormal movement, redness, heat, or deformity.  Although he 
had complaints of persistent pain and weakness, he had nearly 
full range of motion and motor strength.  On VA examination, 
he had range of motion in his right wrist from 0 to 70 
degrees dorsiflexion, palmar flexion to 70 degrees, and ulnar 
deviation to 40 degrees, albeit with some pain.  However, 
this is essentially normal range of motion.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the wrist is 0 to 
70 degrees dorsiflexion and palmar flexion to 80 degrees, 
with ulnar deviation to 45 degrees and radial deviation to 20 
degrees).  His range of motion was greater than that required 
for even the lowest possible rating (of 10 percent) under 
Diagnostic Codes 5215.  

In reaching this decision, the Board also considered other 
applicable rating criteria, including 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5003 and 5214.  Diagnostic Code 5003 states 
that degenerative arthritis, substantiated by x-ray findings, 
is to be evaluated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned if there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  Despite 
the veteran's lack of limitation of motion sufficient for a 
compensable disability rating under Diagnostic Code 5215, the 
medical evidence of record, including the veteran's June 2005 
VA examination report, confirm that the veteran has minimal 
arthritis in his right wrist.  Therefore, he is entitled to 
the minimum compensable rating (of 10 percent) under 
Diagnostic Code 5003.  There is no objective clinical 
evidence, though, that he has any additional associated 
functional impairment, which precludes assigning a rating 
higher than 10 percent.

With regard to the criteria for ankylosis of the wrist, 
Diagnostic Code 5214, there is no evidence of ankylosis of 
the veteran's right wrist.  Ankylosis means complete bony 
fixation of his knee in a certain position, either favorable 
or unfavorable.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  See also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  
The medical evidence does not show that the veteran has a 
fixed deformity of the wrists or stiffness of the joint due 
to a disease process of the wrists.  As such, the Board does 
not believe that an evaluation in excess of 10 percent under 
Diagnostic Code 5214 is warranted.  

In concluding the veteran is not entitled to a higher rating 
for his right wrist disability, the Board has considered as 
well whether he has additional functional loss due to his 
pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The veteran testified that his symptoms primarily 
consist of pain, weakness, fatigue, and limitation of motion, 
particularly after prolonged activity at work.  But, he has 
good grip and grasp strength and treatment records show that 
he also acknowledges that anti-inflammatory medications, 
rest, and bracing with wrist splints alleviated his pain.  On 
VA examination in April 2006, there was objective clinical 
indication that his wrist pain causes additional functional 
impairment on repetitive use such that motion was 0 to 70 
degrees palmar flexion.  However, such findings do not 
support a higher rating.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that his residuals of a right wrist fracture, standing alone, 
have caused marked interference with his employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The Board acknowledges that the 
veteran's supervisor submitted a statement attesting to the 
veteran's use of right wrist brace at work and difficulty in 
opening luggage, but points out that these difficulties are 
related to the veteran's nonservice-connected right upper 
extremity disorders, which cannot be used by the Board as a 
basis for increasing the rating.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 10 percent rating for arthritis of the right wrist, as a 
residual of a right wrist fracture, is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


